—In negligence actions to recover damages for personal injuries, etc., the defendants in Action No. 2 appeal from a judgment of the Supreme Court, Kings County (Adler, J.), dated March 13,1981, which, inter alia, found for the plaintiff in Action No. 2 on the issue of liability, upon a jury verdict. Judgment reversed, without costs or disbursements, and new trial granted as to the issue of liability only. The verdict as to damages is held in abeyance pending the new trial. In view of the definition of “intersection” in section 120 of the Vehicle and Traffic Law, it was error for the trial court to have charged that the site of the subject accident was not an intersection and thus not governed by subdivision (b) of section 1172 of the Vehicle and Traffic Law, which relates to a vehicle approaching a yield sign. Damiani, J. P., Mangano, Gibbons and Boyers, JJ., concur.